NUMBER 13-18-00242-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


LAWRENCE BENNY BROWN JR.,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.



                          ORDER OF ABATEMENT
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
                          Order Per Curiam

      Appellant, Lawrence Benny Brown Jr., appearing pro se, appeals the trial court’s

denial of his motion for DNA testing pursuant to Chapter 64 of the Texas Code of Criminal

Procedure. Appellant’s brief was originally due on June 29, 2018. On July 20, 2018,

this Court granted appellant’s motion for extension of time and directed appellant to file
the brief on or before August 20, 2018. On September 6, 2018, the Clerk of the Court

notified appellant that the brief had not been filed and requested a response concerning

the failure to file the brief within ten days. Appellant has not responded to the notice.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure.    The trial court shall conduct a hearing to determine whether appellant

desires to prosecute this appeal and whether appellant is indigent. See TEX. R. APP. P.

38.8(b)(2), (3).

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
6th day of November, 2018.




                                              2